Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11, 14-20 were previously pending. In the response, submitted on1 2/21/2021 claims 1, 10 and 17 were amended and claim 12 was cancelled. In the examiner’s amendment below, claims 1, 5, 7,10, 14, and 17 were amended and claims 3, 4, 8 and 9 were cancelled. Therefore, claims 1-2, 5-7, 10-11, and 14-20 are allowed as indicated below in view of the Examiner’s amendment. 
Response to Arguments
Applicant’s arguments on pages of the response with respect to rejections made under 103 have been fully considered and are found persuasive in view of the claim amendments. Therefore, the rejection is withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorizations for this examiner’s amendment was given in a telephone interview with Attorney Geoffery Oberhaus on June 1st, 2022. 
Claim Amendments
(Currently Amended) A dock management system comprising:
a dock management server communicatively coupled to a first mobile computing device,
wherein the dock management server is configured to: 
generate a first work assignment based on a first location for an item within a distribution facility and a final location for the item within the distribution facility, the first work assignment comprising instructions to move the item from the first location within the distribution facility to a second location within the distribution facility, the second location within the distribution facility being a temporary holding area between the first location within the distribution facility and the final location within the distribution facility;
transmit the first work assignment to the first mobile computing device;
receive a location of the first mobile computing device;
associate the location of the first mobile computing device with a current location of the item;
determine that the current location of the item matches the second location within the distribution facility by determining the location of the first mobile computing device is within a predetermined distance of the second location; 
generate a second work assignment in response to determining that the current location of the item matches the second location; [[and]] 
transmit the second work assignment to a second mobile computing device different from the first mobile computing device in response to generating the second work assignment, 
wherein generating the first work assignment and the second work assignment comprises processing, on a processor of the dock management server, computer-readable instructions that operate to minimize a total distance traveled by the first mobile computing device and the second mobile computing device to complete the first and second work assignments;
receive an amount of time required to complete the work assignments from each of the mobile computing devices; 
determine an efficiency for a user of each of the mobile computing devices based at least in part on the amount of time required to complete the work assignments; 
and provide information regarding the efficiency for the user of each of the mobile computing devices to a management device
wherein the second work assignment comprises instructions to move the item from the second location within the distribution facility to the final location within the distribution facility, and  
wherein generating the second work assignment comprises, processing, on the processor of the dock management server, computer-readable instructions that operate to maximize the efficiency for the user of the first mobile computing device and the user of the second mobile computing device. 

(Previously Presented) The dock management system according to claim 1, further comprising:
the first mobile computing device comprising a scanner, a location tracking unit and a display device, wherein the first mobile computing device is configured to: 
receive the first work assignment;
scan the item to be moved; 
provide the location of the first mobile computing device using the location tracking unit;
calculate an amount of time required to complete the first work assignment; and provide the amount of time required to complete the first work assignment to the dock management server.  
(Canceled) 
(Canceled) 
5. (Currently Amended) The dock management system according to claim 1, wherein generating the second work assignment is based at least in part on the efficiency for the user of the second mobile computing device.

6. (Original) The dock management system according to claim 1, wherein generating the first work assignment is based at least in part on a priority associated with the item.

7. (Currently Amended) The dock management system according to claim 1, 3Application No. 15/605,479 Response to Office Action of September 29, 2021 wherein each mobile computing device comprises a scanner, a location tracking unit and a display device 



8. (Cancelled)

9. (Cancelled) 

10. (Currently Amended) A dock management server comprising: one or more processing devices; and 
a computer-readable medium having instructions for performing steps comprising: 
generating a first work assignment comprising instructions to move an item from a first location within a distribution facility to a second location within the distribution facility based on the first location of the item within the distribution facility, a final location of the item within the distribution facility, an initial location of a mobile computing device, and a distance to be traveled by the mobile computing device to complete the first work assignment; 
transmitting the first work assignment to the mobile computing device;
receiving a current location of the mobile computing device;
associating the current location of the mobile computing device with a current location of the item; 
determining whether the current location of the item matches the second location within the distribution facility by determining whether the location of the 
generate a second work assignment in response to determining that the current location of the item matches the second location within the distribution facility, wherein the second work assignment is based on a total distance traveled by the mobile computing device to complete the first work assignment and second work assignments to minimize a total distance traveled by the mobile computing device; 
receive an amount of time required to complete the work assignments from the mobile computing device; 
determine an efficiency for a user of the mobile computing device based at least in part on the amount of time required to complete the work assignments; 
and provide information regarding the efficiency for the user of the mobile computing device to a management device.
wherein the second work assignment comprises instructions to move the item from the second location within the distribution facility to the final location within the distribution facility; and
wherein generating the second work assignment comprises, processing, on the processor of the dock management server, computer-readable instructions that operate to maximize the efficiency for the user of the mobile computing device. 

11. (Original) The dock management server according to claim 10, wherein the second location is a temporary holding area located between the first location of the item and the final location of the item.  
12. (Cancelled)

13. (Cancelled) 

14. (Currently Amended) The dock management server according to claim 10, the steps further comprising: 


and wherein the second work assignment comprises instructions to move a subsequent item from a location within a predetermined distance of the second location within the distribution facility to a location within a predetermined distance of the first location within the distribution facility.  

15. (Original) The dock management server according to claim 14, the steps further comprising: storing the efficiency for the mobile computing device in a database;
 receiving a second time from the mobile computing device, the second time corresponding to an amount of time to complete the second work assignment; and
 updating the efficiency for the mobile computing device using the second time.

16. (Original) The dock management server according to claim 10, the steps further comprising: 
receiving an updated final location of the item; 
generating a revised first work assignment comprising instructions to move the item from the first location to a third location based on the current location of the item, the updated final location of the item, and an updated distance to be traveled by the mobile computing device; and
 transmitting the revised first work assignment to the mobile computing device.

17. (Currently Amended) A dock management system comprising: 
a plurality of mobile computing devices, each of the mobile computing devices comprising a scanner, a location tracking unit and a display device, wherein each of the mobile computing devices is configured to: 
receive a first work assignment, the first work assignment comprising instructions to move an item from a first location within a distribution facility to a second location within the distribution facility, the second location within the distribution facility being a temporary holding area between the first location within the distribution facility and a final location for the item within the distribution facility; 
scan the item using the scanner;
transmit the location of the mobile computing device using the location tracking unit; 
calculate an amount of time required to complete the first work assignment; 
 transmit the amount of time required to complete the first work assignment; and receive a second work assignment; and
a dock management server communicatively coupled to the plurality of mobile computing devices, wherein the dock management server is configured to:
generate the first work assignment for each of the plurality of mobile computing devices;
receive the location of each of the plurality of mobile computing devices;
associate the location of each of the plurality of mobile computing devices with a current location of the item being moved by the corresponding mobile computing device;
determine that the current location of the item matches the second location within the distribution facility by determining the location of one of the plurality of mobile computing devices is within a predetermined distance of the second location when executing the first work assignment; 
generate a second work assignment, the second work assignment comprising instructions to move the item from the second location to the final location, for each of the plurality of mobile computing devices in response to determining that the current location of the item matches the second location within the distribution facility; [[and]] 
transmit the second work assignment to one of the plurality of mobile computing devices different from the mobile computing device which delivered the item to the first location in response to generating the second work assignment, 
wherein generating the first work assignment and the second work assignment for each of the plurality of mobile computing devices comprise processing, on a processor of the dock management server, computer-readable instructions that operate to minimize a total distance traveled by each of the plurality of mobile computing devices;
receive an amount of time required to complete the work assignments from each of the mobile computing devices; 
determine an efficiency for a user of each of the mobile computing devices based at least in part on the amount of time required to complete the work assignments; 
and provide information regarding the efficiency for the user of each of the mobile computing devices to a management device; 
wherein generating the second work assignment comprises, processing, on the processor of the dock management server, computer-readable instructions that operate to maximize the efficiency for each of the plurality of the mobile computing devices. 

18. (Original) The dock management system according to claim 17, wherein the dock management server is further configured to:
 receive an updated final location of the item;
 generate a revised first work assignment comprising instructions to move the item from the first location to a third location based on the current location of the item and the updated final location of the item; and
 7Application No. 15/605,479 Response to Office Action of September 29, 2021provide the revised first work assignment to the corresponding mobile computing device.

19. (Previously Presented) The dock management system according to claim 17, wherein the dock management server is further configured to:
 generate a subsequent work assignment comprising instructions to move a subsequent item from a location within a predetermined distance of the second location within the distribution facility to a location within a predetermined distance of the first location within the distribution facility.

20. (Original) The dock management system according to claim 17, wherein the dock management server is further configured to: cause data regarding the current location of the item to be displayed on a web page.

21. (Cancelled) 




Reasons for Allowance
Claims 1-2, 5-7, 10-11, and 14-20 are allowed. The following is Examiner’s statement of reasons of allowance: Examiner knows no art which teaches or suggests alone, or in combination with other art, the independent claims in their entirety. 
Patel (US-20070067200-A1) disclosing a system and method for assigning task to warehouse employees. 
Dearing (US-20140374478-A1) disclosing a system and method for providing real-time tracking of items in a distribution network. 
Williamson (US-20080222649-A1) disclosing a system and method for managing man hours of employees working one or more tasks. 
Mountz (US-20070021864-A1) disclosing a system and method for retrieving inventory items. 
Field-Darragh (US-20160042315-A1) disclosing a system and method for order fulfilment, inventory management, and providing personalized services to customers. 
Mountz (US-20140100998-A1) disclosing a system and method for filling an order at inventory pier. 
Pandya (US-20180158016-A1) disclosing a system and method for optimizing operations of a plurality of robots for increased order fulfillment.  
VARLEY (US-20160176635-A1) disclosing a system and method for picking items in a warehouse. 
Burinskiene, Aurelija. (2010). Order picking process at warehouses. International Journal of Logistics Systems and Management - Int J Logist Syst Manag. 6. 10.1504/IJLSM.2010.030958.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628